UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

AMANDA WEILAND,
                         Plaintiff,           DECISION AND ORDER
                                              No. 6:16-cv-06100-MAT

      -vs-

CAROLYN W. COLVIN, Acting Commissioner
of Social Security,

                         Defendant.


I.    Background

      Represented by counsel, Amanda Weiland (“Plaintiff”) commenced

this action pursuant to Title II of the Social Security Act (“the

Act”), seeking review of the final decision of the Commissioner of

Social Security (“the Commissioner”) denying her application for

disability insurance benefits (“DIB”). The Court, on February 4,

2017, reversed the Commissioner’s decision and remanded the matter

for further administrative proceedings.

      A supplemental hearing was held before an ALJ on December 19,

2017. On March 29, 2018, the ALJ issued a fully favorable decision

finding Plaintiff disabled as of March 15, 2012. By Notice of Award

dated July 2, 2018, $13,925.25 was withheld from Plaintiff’s past

due   benefits     for   attorney’s   fees.   This   amount   represented

25 percent of Plaintiff’s past due benefits, which therefore equal

approximately $55,701.00.

      Plaintiff has filed a motion pursuant to 42 U.S.C. § 406(b)

(“Section 406(b) Motion”), requesting approval of an award in the

amount of $13,925.25 for legal services performed by her counsel in
federal   district      court.     The    Commissioner      filed     a    response

indicating that she has no objections to Plaintiff’s request for

attorney’s fees pursuant to Section 406(b) but requests that the

Court conduct an independent reasonableness review, as required by

law. For the reasons discussed below, Plaintiff’s Section 406(b)

Motion is granted.

II. Applicable Legal Principles

     Section 406(b) provides in relevant part that “[w]henever a

court renders a judgment favorable to a claimant. . . who was

represented    before    the     court    by   an   attorney,   the       court   may

determine and allow as part of its judgment a reasonable fee for

such representation, not in excess of 25 percent of the total of

the past-due benefits to which the claimant is entitled by reason

of such judgment.” 42 U.S.C. § 406(b)(1)(A).

     “Within the 25 percent boundary” set by Section 406(b), “the

attorney for the successful claimant must show that the fee sought

is reasonable for the services rendered.” Gisbrecht v. Barnhart,

535 U.S. 789, 807 (2002) (citation omitted). Section 406(b) also

“calls for court review of [contingent fee] arrangements as an

independent check, to assure that they yield reasonable results in

particular    cases.”    Id.   (footnotes       omitted).    Thus,    it     is   the

district court’s responsibility to determine whether the requested

fees are unreasonable, as required by Social Security Act and

Gisbrecht, supra.


                                         -2-
       After ascertaining that a given contingent fee agreement is

within the 25 percent statutory boundary, courts have considered

the following factors in determining whether the resulting fee is

reasonable: 1) whether the requested fee is out of line with the

“character of the representation and the results the representation

achieved;”   2)   whether   the   attorney   unreasonably    delayed     the

proceedings in an attempt to increase the accumulation of benefits

and thereby increase his own fee; and 3) whether “the benefits

awarded are large in comparison to the amount of time counsel spent

on the case,” the so-called “windfall” factor. Joslyn v. Barnhart,

389 F. Supp.2d 454, 456 (W.D.N.Y. 2005) (quoting Gisbrecht, 535

U.S. at 808).

III.   Discussion

       With regard to the first Gisbrecht factor, the Court finds

that the requested fee is in line with the “character of the

representation and the results the representation achieved.” Here,

Counsel’s effective briefing secured a reversal and remand for

further administrative proceedings. Following remand, an ALJ issued

a fully favorable decision, awarding Plaintiff benefits as of

March 15, 2012. This factor accordingly weighs in favor of finding

reasonableness.

       Turning to the second factor, Counsel did not engage in

dilatory   litigation   tactics   or   otherwise   cause    delay   in   the

proceedings that might have inflated past due benefits and thus the


                                   -3-
potential fee award. The second factor also weighs in favor of

finding reasonableness.

      Finally, with regard to whether the requested fee represents

a “windfall,” the Court notes that Counsel’s request of $13,925.25

represents    25   percent     of    the   past   due   benefits   awarded    to

Plaintiff. It is permissible under the fee agreement between

Plaintiff and her attorney, which, consistent with the statutory

cap, allows for up to 25 percent of the past due benefits.

      The Supreme Court has not provided clear guidance on assessing

this factor, but has suggested that conducting what is essentially

a lodestar analysis may be helpful. See Gisbrecht, 535 U.S. at 808

(suggesting that the hours spent by counsel representing the

claimant     and   counsel’s        “normal   hourly    billing    charge    for

noncontingent-fee cases” may aid “the court’s assessment of the

reasonableness of the fee yielded by the fee agreement”). Based on

the itemized statement submitted (Doc. 18-4), Counsel spent a total

of 24.27 hours representing Plaintiff in the district court.

Dividing the Section 406(b)(1) fee requested ($13,925.25) by the

total hours (24.27) yields an hourly rate of $573.76. However,

Plaintiff’s counsel already has been awarded $4,500.00 in fees

under Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d).1

      1

      By stipulation and order dated April 10, 2017, this Court awarded
Plaintiff’s attorney $4,500.00 in fees under the EAJA plus $400.00 in costs, for
a total of $4,900.00. The lesser of the two fees awarded under Section 406(b) and
the EAJA fee will be paid to Plaintiff. See Gisbrecht, 535 U.S. at 796 (“Fee
awards may be made under both prescriptions [in the EAJA and Section 406(b)], but
the claimant’s attorney must ‘refun[d] to the claimant the amount of the smaller

                                        -4-
That amount will be refunded to Plaintiff, which means the net

award    to   Plaintiff’s    counsel    under   Section     406(b)   will   be

$9,425.25. Dividing $9,425.25 by 24.27 yields an effective hourly

rate of $388.35. Moreover, it bears noting that Plaintiff’s counsel

was     required   to   expend   an    additional   22.15    hours    at    the

administrative level in connection with the remand proceedings.

While the Court is without authority to award compensation for

services performed at the administrative level, those services may

be considered as a factor in determining the overall complexity of

the case, the lawyering skills necessary to handle it effectively,

the risks involved, and the significance of the results achieved in

district court. Lapatra v. Astrue, 530 F. Supp.2d 453, 456 n.2

(W.D.N.Y. 2008) (citations omitted).

         A contingent fee outside of the Social Security context

typically represents the past and future value of the case. Here,

however, the statute provides that attorney’s fees are based solely

on past-due benefits. See 42 U.S.C. § 406(b)(1). The value of this

case to Plaintiff is greater than the amount of past due benefits

received, since Plaintiff will receive not only the past due

benefits owing, but also ongoing benefits until he dies, reaches

retirement age, or is no longer disabled. In addition, the value of

health care benefits attendant to Title II benefits is not included



fee.’”) (quoting Act of Aug. 5, 1985, Pub. L. 99–80, § 3, 99 Stat. 186; second
alteration in original). Thus, if the pending application is granted, Plaintiff
will receive $4,500.00. See id.

                                       -5-
in the computation of the fee under Section 406(b)(1). The Court

agrees that the value of this case to Plaintiff is considerably

greater than past-due benefits received. Furthermore, Plaintiff’s

case involved a substantial risk of loss to Counsel, the benefits

claim having been denied at multiple levels of agency review before

the initiation of this civil action. The Court also considers the

deference owed to lawful attorney-client fee agreements, Gisbrecht,

535 U.S. at 793, and the interest in assuring that attorneys

continue to represent clients such as Plaintiff, id. at 805. All of

these    factors   counsel   a   finding    that   the   fee   requested   is

reasonable, and the Commissioner does not disagree.

IV. Conclusion

     For the reasons set forth above, the Court grants the Section

406(b)(1) Motion in its entirety and awards attorney’s fees in the

amount of $13,925.25. The Court directs the Commissioner to release

the funds withheld from Plaintiff’s award. Upon receipt of the fee

award, Plaintiff’s counsel shall refund to Plaintiff the $4,500.00

in EAJA fees previously awarded.

     SO ORDERED.

                                           S/Michael A. Telesca



                                      HONORABLE MICHAEL A. TELESCA
                                      United States District Judge

DATED:      October 11, 2018
            Rochester, New York


                                    -6-
